Dove, J. Claimant seeks to recover the sum of $200.00 for services rendered by him to the Department of Public Aid. A Departmental Report was filed admitting that one Simon Keppel was a recipient of assistance from the Department of Public Aid, and that services were rendered by claimant, Dr. Virgil McCarty, in connection with the amputation of the right leg of the recipient. The Departmental Report further disclosed that the statement for services was not paid on the grounds that funds appropriated for such payments had lapsed, and that there was now due Dr. McCarty the sum of $100.00. Subsequently a stipulation was entered into by and between claimant and respondent, which stipulation conformed to the findings and recommendations of the Departmental Report. This Court has held that, when the appropriation for the biennium from which a claim should have been paid has lapsed, it will enter an order for the amount due claimant. Claimant is hereby awarded the sum of $100.00.